           Case 2:20-cv-00060-RAJ-SKV Document 102 Filed 08/04/21 Page 1 of 3



                                                          THE HONORABLE S. KATE VAUGHAN
 1                                                        THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     KING COUNTY, a home rule charter county,
10
                               Plaintiff,                  Case No. C20-0060-RAJ-SKV
11
            v.                                             STIPULATED MOTION AND
12                                                         [PROPOSED] ORDER
   MICHAEL J. ABERNATHY; GINA M.                           EXTENDING DEADLINE TO
13 ABERNATHY; SCOTT C. BAISCH;                             FILE OBJECTIONS TO REPORT
   JENNIFER C. BAISCH; WARREN BERES;                       AND RECOMMENDATION
14 VICKI BERES; JODY J. BREWSTER;
   HOWARD M. CROW; MARGARET W.                             NOTED FOR CONSIDERATION:
15 CROW; PATRICIA J. HARRELL; ANDRZEJ                      AUGUST 3, 2021
   MILKOWSKI; LISA M. MILKOWSKI;
16 MICHAEL PARROTT; AND DIANE                              CLERK’S ACTION REQUIRED
   PARROTT,
17
                        Defendants.
18
19                                          STIPULATION
20          Pursuant to LCR 10(g), 7(d)(1), and 72(b), the parties to the above-captioned matter hereby
21 stipulate and jointly request that the Court extend the deadline to August 23, 2021 for all parties

22 to object to the Report and Recommendation entered on July 26, 2021 (ECF No. 96). The Report

23 and Recommendation sets forth Magistrate Judge S. Kate Vaugh’s rulings on the parties’ motions

24 for summary judgment, which involve numerous, complex legal issues.                    The Report and
25 Recommendation required objections to be filed within fourteen (14) days from the date of entry—

26 i.e. August 9, 2021. See ECF No. 96 at 59. The parties jointly request a two-week extension of

27 the objection deadline to provide them additional time to review and analyze the findings and

     STIPULATED MOTION AND [PROPOSED] ORDER TO EXTEND                         Davis Wright Tremaine LLP
                                                                                       L AW O FFICE S
     DEADLINE TO OBJECT TO REPORT AND RECOMMENDATION - 1                         920 Fifth Avenue, Suite 3300
                                                                                   Seattle, WA 98104-1610
                                                                            206.622.3150 main · 206.757.7700 fax
           Case 2:20-cv-00060-RAJ-SKV Document 102 Filed 08/04/21 Page 2 of 3




 1 conclusions set forth in the Report and Recommendation and prepare any objections to preserve

 2 all rights for any appeal.

 3                                       [PROPOSED] ORDER

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED. All parties shall have until

 5 August 23, 2021 to file any objection to the Report and Recommendation entered on July 26,

 6 2021 (ECF No. 96). Objections should be noted for consideration on the District Judge’s

 7 motions calendar for the third Friday after they are filed. Responses to objections may be filed

 8 within fourteen (14) days after service of objections. If no timely objections are filed, the matter
 9 will be ready for consideration by the District Judge on August 27, 2021.

10
            Dated this 4th day of August, 2021.
11

12


                                                          A
13

14
                                                          S. KATE VAUGHAN
15                                                        United States Magistrate Judge
16
            ///
17
            ///
18
            ///
19
            ///
20
            ///
21
            ///
22
            ///
23
            ///
24
            ///
25
            ///
26
            ///
27

     STIPULATED MOTION AND [PROPOSED] ORDER TO EXTEND                          Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     DEADLINE TO OBJECT TO REPORT AND RECOMMENDATION - 2                          920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
           Case 2:20-cv-00060-RAJ-SKV Document 102 Filed 08/04/21 Page 3 of 3




 1
     Dated: August 3, 2021                         Dated: August 3, 2021
 2
     Respectfully submitted,                       Respectfully submitted,
 3
     DAVIS WRIGHT TREMAINE LLP                     CORR CRONIN, LLP
 4

 5 By: s/ James E. Howard                          By: s/ Emily J. Harris (per email authorization)
      Clayton P. Graham, WSBA #38266                  Emily J. Harris, WSBA #35763
 6    James E. Howard, WSBA #37259                    Benjamin C. Byers, WSBA #52299
      Walker Stanovsky, WSBA #49919                   Special Deputy Prosecuting Attorneys
 7    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1610                          1001 4th Avenue, Suite 3900
 8    E-mail: claytongraham@dwt.com                   Seattle, WA 98154-1051
      E-mail: jimhoward@dwt.com                       Email: bbyers@corrcronin.com
 9    E-mail: walkerstanovsky@dwt.com                 Email: eharris@corrcronin.com

10 Attorneys for Defendant Patricia J. Harrell
                                                   Attorneys for Plaintiff King County
11
     Dated: August 3, 2021                         Dated: August 3, 2021
12
     Respectfully submitted,                       Respectfully submitted,
13
     CAIRNCROSS & HEMPELMANN, P.S.                 STEPHENS & KLINGE LLP
14

15
     By: s/ Randall P. Olsen (per email    By: s/ Richard M. Stephens (per email
16   authorization)                        authorization)
        Randall P. Olsen, WSBA #38488          Richard M. Stephens, WSBA #21776
17      Stephen P. Vanderhoef, WSBA #20088     10900 NE 4th Street, Suite 2300
        Jonathan Tebbs, WSBA #53861            Bellevue, WA 98004
18      Maxwell C. Burke, WSBA #49806          Email: Stephens@SKLegal.pro
        524 Second Avenue, Suite 500
19      Seattle, WA 98104-2323
        E-mail: svanderhoef@cairncross.com
20      E-mail: rolsen@cairncross.com      Attorneys for Defendants Warren and Vicki Beres
        E-mail: jtebbs@cairncross.com
21      E-mail: mburke@cairncross.com
22 Attorneys for Defendants Michael J.
   Abernathy, Gina M. Abernathy, Scott C.
23 Baisch, Jennifer C. Baisch, Jody J. Brewster,
   Howard M. Crow; Margaret W. Crow;
24 Andrzej Milkowski; Lisa M. Milkowski;
   Michael Parrott, and Diane Parrott
25

26

27

     STIPULATED MOTION AND [PROPOSED] ORDER TO EXTEND                          Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
     DEADLINE TO OBJECT TO REPORT AND RECOMMENDATION - 3                          920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
